DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-015674, filed on 12/06/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/01/2019 was filed after the mailing date of the instant application on 08/01/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 15 and 16 are objected to because of the following informalities: 
The letters, numbers, and/or bonds in the chemical structure given in Formulae 10-1 through 10-110 and TC1 through TC12 are illegible. Please correct these structures so all letters, numbers, and/or bonds are clearly visible. See the example below.

    PNG
    media_image1.png
    68
    45
    media_image1.png
    Greyscale

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2009/0302743 A1) in view of Park et al. (KR 2016/0020159 A, using the attached translation for references).
With respect to claim 1, Kato teaches a first electrode (anode), a second electrode (cathode), and organic layer comprising an emission layer, and the organic layer comprises an aromatic heterocyclic compound (paragraph 0130, lines 1-4), represented by formula 5 (page 6), which is pictured below. 

    PNG
    media_image2.png
    210
    595
    media_image2.png
    Greyscale

In this formula, X5 is CR2R3 (2-isobutyl, paragraph 0064, lines 1-3) group, X6 is N-R1 and R1 is a C6 aromatic (phenyl) group (paragraph 0064, lines 1-7), L1 and L2 are direct bonds (paragraphs 0066 and 0067), A1 is a hydrogen atom (paragraph 0069), and A2 is a 1-pyrrole group (paragraph 0070, lines 1-7), and Y1-Y3 are not present (paragraph 0071, lines 11-12).
This forms the compound below.

    PNG
    media_image3.png
    273
    402
    media_image3.png
    Greyscale

This compound reads on instant Formula 2-5 when X11-X18 are each CR13, Y11 is C(R14)(R15), Y12 is N(R14), R13 is a hydrogen atom except when in X17 where R13 is a C4 heteroaryl (pyrrole) group, R14 is a C1 alkyl group, R15 is a C2 alkyl group, and R11 and R12 are hydrogen atoms.
Kato includes each element claimed, with the only difference between the claimed invention and Kato being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an organic EL device which shows high luminous efficiency, is free of any pixel defect, and has a long lifetime, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Kato differs from the claimed invention in that the organic layer does not comprise a first compound represented by Formula 1.
Park teaches an organic light emitting compound which results in an organic light emitting device having significantly improved long life and luminous efficiency (paragraph 0001).
Park teaches Compound 1, (page 6), which is pictured below.

    PNG
    media_image4.png
    189
    576
    media_image4.png
    Greyscale

This compound reads on instant Formula 1 when X1-X5 are C(R5), R5 is a hydrogen atom, Y1 and Y2 are C(R6)(R-7), R6 and R7 are C1 alkyl groups, and X3 is a Formula 4, L2 is a substituted C6 arylene (phenylene), and Ar3 is a C18 terphenyl group.
Applicant will note that Kato uses a combination of the inventive condensed heterocyclic compound as an electron transportable compound and CBP as a host compound in table 2 (page 215). Park teaches that when a material such as CBP is used as a host , the driving voltage is higher when a phosphorescent emitting material is used than when a fluorescent host is used (paragraph 0005-0006), and using the inventive compound instead of CBP results in a lowering of the driving voltage and increase luminous efficiency (paragraph 1085).
It would have been obvious to use a combination of the host material of Park and the electron transportable compound of Kato in the organic layer of the device of Kato, as Park teaches this results in lower driving voltage and increased luminous efficiency.
With respect to claim 2, Kato and Park teach the light emitting device of claim 1, and X1 is C(R5
With respect to claim 3, Kato and Park teach the light emitting device of claim 1, as discussed above. Park also teaches compound 208, which is pictured below.

    PNG
    media_image5.png
    291
    459
    media_image5.png
    Greyscale

This compound reads on condition (ii) of the instant claim when X1-X3 and X5 are each C(R5), and X4 is N. All other characters are the same as discussed above.
It would have been obvious to use a combination of the host material of Park and the electron transportable compound of Kato in the organic layer of the device of Kato, as Park teaches this results in lower driving voltage and increased luminous efficiency.
With respect to claim 4, Kato in view of Park teach the organic light-emitting device of claim 1, and Y1 and Y2 are each C(R6)(R7) and R6 and R7 are each a C1 alkyl group, as pictured above.
With respect to claim 5, Kato in view of Park teach the organic light emitting device of claim 1 and R1 to R7 are each independently represented by Formula 4, a hydrogen atom, or a methyl group, as pictured above.
With respect to claim 6, Kato in view of Park teach the organic light emitting device of claim 1, and R5
With respect to claims 7 and 8, Kato in view of Park teach the organic light emitting device of claim 1, and L1, L2, L11, and L21 are each either a benzene group (Formula 3-1), or not present, as pictured above.
With respect to claim 9, Kato in view of Park teach the organic light emitting device of claim 1, and a2 is 1, and a1, a11, and a21, are not present, as pictured above.
With respect to claims 10 and 11, Kato in view of Park teach the organic light emitting device of claim 1, and Ar3 is a terphenyl group (Formula 4-23), and Ar1, Ar-2 are not present.
With respect to claim 12, Kato in view of Park teach the organic light emitting device of claim 1, and the first compound is represented by formula 1-1, as pictured above.
With respect to claim 13, Kato in view of Park teach the organic light emitting device of claim 1 and X11 to X18 are each C(R13).
With respect to claim 14, Kato in view of Park teach the organic light emitting device of claim 1, and R11 to R15 are each selected as a hydrogen atom or a C1 alkyl (methyl) group.
With respect to claim 15, Kato in view of Park teach the organic light emitting device of claim 1, as discussed above. Kato also teaches that X5 may be an oxygen atom (paragraph 0063). This would form the compound below.

    PNG
    media_image6.png
    236
    320
    media_image6.png
    Greyscale

This compound meets the requirements of the instant claim in that R11-R15 are each independently selected as a hydrogen or a phenyl group.
Kato includes each element claimed, with the only difference between the claimed invention and Kato being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an organic EL device which shows high luminous efficiency, is free of any pixel defect, and has a long lifetime, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
It would have been obvious to use a combination of the host material of Park and the electron transportable compound of Kato in the organic layer of the device of Kato, as Park teaches this results in lower driving voltage and increased luminous efficiency.
With respect to claim 16, Kato in view of Park teach the organic light emitting device of claim 1, and the first compound is selected as Compound 1, and the second compound is selected as Compound TC1, as pictured above.
With respect to claims 17 and 18, Kato in view of Park teach the organic light emitting device of claim 1, and Kato teaches an anode, a cathode, and organic layer comprising a hole transport region, an emission layer, and an electron transport region, and the emission layer comprises the second compound (paragraph 0130, lines 1-4 and paragraph 0137).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the device structure of Kato, as Kato 
However, Kato does not teach a first compound that is also in the light emitting layer.
Park teaches an organic light emitting compound which results in an organic light emitting device having significantly improved long life and luminous efficiency which is pictured and discussed above (paragraph 0001).
Applicant will note that Kato uses a combination of the inventive condensed heterocyclic compound as an electron transportable compound and CBP as a host compound in table 2 (page 215). Park teaches that when a material such as CBP is used as a host, the driving voltage is higher when a phosphorescent emitting material is used than when a fluorescent host is used (paragraph 0005-0006), and using the inventive compound instead of CBP results in a lowering of the driving voltage and increase luminous efficiency (paragraph 1085).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a combination of the host material of Park and the electron transportable compound of Kato in the emission layer of the device of Kato, as Park teaches this results in lower driving voltage and increased luminous efficiency.
With respect to claim 19, Kato and Park teach the organic light emitting device of claim 17, as discussed above. Kato teaches that the organic layer comprises 90 mass% of a 30nm layer comprising BCP as the host, and 10nm of the second compound taught by Kato (paragraphs 0546-0547). 
It would have been obvious to a person having ordinary skill in the art to use a greater percentage of the first compound  than the second compound when using the first compound of .

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato et al. (US 2009/0302743 A1) in view of Park et al. (KR 2016/0020159 A, using the attached translation for references) as applied to claims 1-19 above, and further in view of Langer et al. (US 2012/0012821 A1).
With respect to claim 20, Kato and Park teach the organic light-emitting device of claim 1. However, neither Kato nor Park teach a thin film transistor.
Langer teaches an analogous electroluminescent device comprising a host/organometallic dopant emitting layer, which can be used to form an organic transistor comprising a source electrode, a drain electrode, and an active layer (paragraph 0229). While Langer does not specifically teach the first electrode of the organic light-emitting device is electrically connected to one of the source electrode and drain electrode of the thin film transistor, this is a device set up that would be known to a person of ordinary skill in the art. The face that the device is referred to as “light-emitting” implies that a current is being run through the device and the first electrode would necessarily be electrically connected to one of the source electrode and the drain electrode in the thin film transistor to satisfy this descriptive requirement.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the organic light emitting device of Kato in view of Park into a thin film transistor with the claimed device structure as Langer teaches this was a known application of organic light emitting devices and known device structure.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi et al. (US 2016/0248019 A1) – teaches compounds similar to Formula 1
Adachi et al. (WO 2018/159662 A1) – teaches compounds similar to Formula 1
Kato et al. (US 2010/0012831 A1) – teaches compounds similar to Formula 2

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786